DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2021.

Response to Amendment
Applicant’s Remarks and Claims filed 1/24/2021 have been considered by the Examiner.
No claims are amended, cancelled, or newly added. Claims 1-15 are withdrawn. Claims 16-20 are pending in the present application and an action on the merits follows.





Priority
Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15210859 and 62192971, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 16-20 are directed to a MACRA compliance system that uses an artificial intelligence cloud to evaluate quality measures, which is not disclosed in either of the prior-filed applications.


Drawings
The drawings are objected to because:  
The following figure(s) contain text that is smaller than the permissible limit of 1/8”: Figs. 8-9, 31, 43, 57, 60.
The following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Figs. 21, 31, 57, 58-60.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 16-20 are objected to because of the following informalities: 
Claim 16 recites “a preventative health MACRA compliance digital system for providing quality measures preventive care health services, screenings, patient health self-assessment, patient health education using a network server, plurality of databases, an artificial intelligence cloud and a network server computer.” There appears to be grammatical errors in this limitation. For the purpose of examination, Examiner interprets the limitation to read as “a preventative health MACRA compliance digital system for providing quality measures preventive care health services, screenings, patient health self-assessment, and patient health education using a network server, plurality of databases, an artificial intelligence cloud-, and a network server computer.”
Claim 16 recites “a patient personalized prevention plan digital application configured for connection to an automated over the phone patient interface, and automated patient portal patient interface and a telephone call center, a patient's doctor's office, Medicare, and to the patient's health insurance provider.” There appears to be grammatical errors in this limitation. For the purpose of examination, Examiner interprets the limitation to read as “a patient personalized prevention plan digital application configured for connection to an automated over-the--phone patient interface, [[and]] an automated patient portal patient interface, 
Claim 16 recites “wherein the preventative health MACRA compliance digital system is configured for analyzing quality measures scoring, recording results in a patient HER, preparing compliance reports and assisting the doctor with evaluating the preventative measure results, preparing billing forms QPP, MIPS, and AAPM payments;” There appears to be grammatical errors in this limitation. For the purpose of examination, Examiner interprets the limitation to read as “wherein the preventative health MACRA compliance digital system is configured for analyzing quality measures scoring, recording results in a patient HER, preparing compliance reports, and assisting the doctor with evaluating the preventative measure results, preparing billing forms[[,]] for QPP, MIPS, and AAPM payments[[;]].”
Claim 16 recites “… recording results in a patient HER…” Based on Spec P 380 and 407, this appears to be an error. Examiner interprets this limitations as “… recording results in a patient EHR ”
Claims 16 and 19 are objected to because claims recite various abbreviations without their full form. The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known. Appropriate corrections/clarification required.
Claim 17 recites “wherein network server computer…” The network serving is missing an article. For the purpose of examination, Examiner interprets the claim to read as “wherein the network server computer…”
Claim 20 recites “wherein the patient personalized prevention plan digital application is configured to provide monitoring patient food intact, exercise, vital signs, mental health condition, neurocognitive condition, monitors medication use, and monitors addictive medications use.” There are grammatical and sentence structures errors in this claim. For the purpose of examination, Examiner interprets the claim to read as “wherein the patient personalized prevention plan digital application is configured to provide monitoring of patient food intake ”
Claims 18 is also objected to because it incorporats the deficiencies of parent claim 16 without solving the problems addressed above.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner relies on USPTO “New Form Paragraphs for Addressing 35 U.S.C 112(f) Claim Limitations” dated October 30, 2017 by deputy Commissioner Robert W. Bahr, and USPTO’s “Training Application of New Form Paragraphs for Addressing Issues Related to 35 U.S.C. § 112(f) or “Means-plus-Function” Limitations” dated January 2018 and submits that: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 16 recites the limitations “a patient personalized prevention plan digital application” and “ artificial intelligence cloud” which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “application” and “cloud” coupled with functional language “monitoring, analyzing,” etc. without reciting sufficient structure to achieve their respective function.  
Claims 16-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “for analyzing quality measure data” and “for analyzing quality measures scoring” without proper description within the specification. Applicant’s spec does recite quality measure data and scoring, such as in P 377-382, but does not describe how the data and scoring are analyzed. Thus, these limitations lack written description.
Dependent claims 17-20 are also rejected under 35 U.S.C. 112(a) because they incorporate the deficiencies of parent claim 16 without solving the problems addressed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a patient personalized prevention plan digital application” and “ artificial intelligence cloud” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The application and cloud are recited as part of the apparatus, suggesting physical components. However, the claims and specification do not describe any corresponding structure on which the application and cloud operate. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, Examiner interprets the application and cloud to be operated on the MACRA compliance digital system and suggests the Applicant recite that the items in the claim are implemented by the MACRA compliance digital system.
Claim 16 recites “a patient personalized prevention plan digital application configured for connection to… Medicare.” It is unclear how an application can be connected to Medicare itself. For the purpose of examination, Examiner interprets this limitation to read as “a patient personalized prevention plan digital application configured for connection to… Medicare systems.”
Claim 16 recites “the preventative measure results” in the wherein the preventative limitation. There is insufficient antecedent basis for this limitation in the claim, and it is unclear so to whether these preventative measure results are meant to correspond to the “preventative health results scoring” in the an artificial intelligence limitation, the “results” recited earlier in the wherein the preventative limitation, or completely different results. For the purpose of examination, Examiner interprets the limitation to read as “”
Claims 16 and 19 recites “MACRA.” This is a health payment policy used to fill in the gaps of Original Medicare program, which is health insurance coverage provided by the government.  Since Medicare is a government policy, which is subject to changes, regulations, deregulations, and/or complete elimination, MACRA is an external reference, and thus claims which include it are considered to be indefinite in scope.
Claims 17 and 18 recite “a patient.” It is unclear whether this is the same patient recites in parent claim 16 (“a patient's doctor's office, Medicare, and to the patient's health insurance provider”), or a different one. For the purpose of examination, Examiner interprets the claims to read as “the patient.”
Dependent claim 20 is also rejected under 35 U.S.C. 112(b) because it incorporates the deficiencies of parent claim 16 without solving the problems addressed above.
Correction and/or clarification is/are required. 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claim 16 describes the abstract idea of analyzing data, monitoring patients, and preparing medical documents. Specifically, claim 16 recites:
“providing quality measures preventive care health services, screenings, patient health self-assessment, patient health education
analyzing quality measure data, preventative health results scoring and evaluations; 
remote monitoring of patient preventative quality measures progress; and 
analyzing quality measures scoring, recording results in a patient HER, preparing compliance reports and assisting the doctor with evaluating the preventative measure results, preparing billing forms QPP, MIPS, and AAPM payments;”
The steps of providing, analyzing, monitoring, analyzing, recording, and preparing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to analyze data, monitor patients, and prepare medical documents. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:  
“a preventative health MACRA compliance digital system for… using a network server, plurality of databases, an artificial intelligence cloud and a network server computer; 
a patient personalized prevention plan digital application configured for connection to an automated over the phone patient interface, and automated patient portal patient interface and a telephone call center, a patient's doctor's office, Medicare, and to the patient's health insurance provider; 
an artificial intelligence cloud configured for
wherein the patient personalized prevention plan digital application is configured for
wherein the preventative health MACRA compliance digital system is configured for“
Limitations relating to artificial intelligence merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The server, databases, cloud, computer, application, and interface are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 91-93, 96-97, 105-106, 127-130, 316-318, 380-382] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of artificial intelligence is well-known within the art, as demonstrated by Gale (US Patent Application Publication No. 20190171714) P 14 and Shriberg (US Patent Application Publication No. 20190385711) P 154-155. As such, the recitation of artificial intelligence in the claims amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As discussed above with respect to the lack of integration into a practical application, the claimed server, databases, cloud, computer, application, and interface are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 17-20 do not add “significantly more” to the eligibility of parent claim 1 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 17-20 as well.  	
	Accordingly, claims 16-20 are directed to an abstract idea without significantly more. Therefore claims 16-20 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Experton (U.S. Patent Application Publication No. 20180233225) in view of Gale (U.S. Patent Application Publication No. 20190171714) and Shriberg (U.S. Patent Application Publication No. 20190385711).
Regarding claim 16, Experton teaches an apparatus, comprising: 
a preventative health MACRA compliance digital system for providing quality measures preventive care health services, screenings, patient health self-assessment, patient health education [P 33-34, 138-139] (Experton teaches a system for assessing quality of care, evaluating health, receiving health information from a patient via a mobile device, and providing the patient with treatment-related information, which are interpreted as quality measures preventive care health services, screenings, patient health self-assessments, and patient health education)
using a network server [P 52], plurality of databases [P 63], an cloud [P 35] and a network server computer [P 37] (Experton teaches each of the listed elements including a processor, which is interpreted as the network server computer); 
a patient personalized prevention plan digital application configured for connection to an automated over the phone patient interface [P 127], and automated patient portal patient interface [P 106], a patient's doctor's office [P 66], Medicare [P 156], and to the patient's health insurance provider [P 119] (Experton teaches a patient application, which is interpreted as a patient personalized prevention plan digital application, connected to each of the listed entities); 
an cloud configured for analyzing quality measure data, preventative health results scoring and evaluations [P 35, 87, 141, 152, 155-156] (Experton teaches executing the patient application on a ; 
wherein the patient personalized prevention plan digital application is configured for remote monitoring of patient preventative quality measures progress [P 69, 136, 144, 150] (Experton teaches that the application is more monitoring execution of a patient treatment plan, including quality measurements; Experton also teaches in P 69 that the patient monitoring device may be remote); and 
wherein the preventative health MACRA compliance digital system is configured for analyzing quality measures scoring [P 87] (Experton teaches that the system may analyze quality-of-care scores, which are interpreted as quality measures scoring), 
recording results in a patient HER [P 7, 68] (Experton teaches updating patient electronic health records), 
preparing compliance reports [P 144, 151] (Experton teaches reporting pay-defined quality-of-case indicators, which are interpreted as compliance reports) and 
assisting the doctor with evaluating the preventative measure results [P 152] (Experton teaches providing physicians with patient data analysis, which is interpreting as assisting a doctor with evaluating patient measurements), 
preparing billing forms [P 132] (Experton teaches generating a summary form comprising insurance information and expenses incurred, which is interpreted as a billing form) 
Experton may not explicitly teach:
artificial intelligence (describing the cloud) 
QPP, MIPS payments.
However, Gale teaches: 
artificial intelligence (describing the cloud) [P 14] (Gale teaches an artificial intelligence engine, which are interpreted as corresponding to the cloud taught above)
QPP, MIPS payments [P 5, 28] (Gale teaches analyzing documents for MIPS and QPP quality measures, which is interpreted as assisting physicians with QPP and MIPS payments). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Artificial intelligence quality measures data extractor as taught by Gale with the Patient-facing mobile technology to assist physician achieve quality measures for value-based payment taught by Experton with the motivation of improving clinical practice quality and safety [P 3]. 
Experton and Gale may not explicitly teach:
and a telephone call center 
However, Shriberg teaches:
and a telephone call center [P 153] (Shriberg teaches connection to a call center system) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the call center with the teachings of Experton and Gale since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Experton, Gale, or Shriberg. Providing communication with a call center (as taught by Shriberg) does not change or affect the MACRA compliance system of Experton and Gale. The compliance evaluation would be performed the same way even with the addition of connection to a call center. Since the functionalities of the elements in Experton, Gale, and Shriberg do not interfere with each other, the results of the combination would be predictable.
Experton, Gale, and Shriberg may not explicitly teach
AAPM  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine AAPM with teachings of Experton, Gale, and Shriberg since it would be obvious to incorporate AAPM with the teaching of Experton, Gale, and Shriberg given the finite number 
Additionally, Examiner notes that the “a patient personalized prevention plan digital application configured for connection to an automated over the phone patient interface, and automated patient portal patient interface, a patient's doctor's office, Medicare, and to the patient's health insurance provider” limitation claims entities that constitute nonfunctional descriptive information that are not functionally involved in the recited system. In the interest of advancing prosecution, Examiner has applied art to teach that these features, though nonfunctional, are old and well-known in the art.
Regarding claim 17, Experton, Gale, and Shriberg teach the apparatus of claim 16, wherein network server computer with the patient personalized prevention plan digital application is configured for sending alerts to a patient and a patient's doctor [P 145] (Experton teaches sending notifications to patients and physicians).  
Regarding claim 18, Experton, Gale, and Shriberg teach the apparatus of claim 16, wherein the patient personalized prevention plan digital application is configured for providing a patient with coaching and advice on keeping on track with the patient personalized prevention plan quality measures [P 144] (Experton teaches providing the patients with recommended action to suggest to the physician such that quality-of-care indicators are maintained).  
Regarding claim 19, Experton, Gale, and Shriberg teach the apparatus of claim 16, wherein the preventative health MACRA compliance digital system is used for assisting medical health care providers with quality measures to prevent illnesses, disease, and other health problems, or to detect illness at an early stage when treatment is likely to work best [P 155-157] (Experton teaches improving communication of quality-of-care indicators between patient and physicians, and that the application incudes quality values for secondary prevention of coronary disease).  
Regarding claim 20, Experton, Gale, and Shriberg teach the apparatus of claim 16, wherein the patient personalized prevention plan digital application is configured to provide monitoring patient food intact, exercise, vital signs, monitors medication use [P 33, 137, 141, 150] (Experton teaches that the application monitors treatment plan-related activities such as diet, exercise, vital signs including blood pressure and respiration, and prescription use) 
mental health condition, neurocognitive condition, and monitors addictive medications use [P 5, 178, 419] (Shriberg teaches monitoring mental health conditions, including dementia, which is a neurocognitive condition, as well as addiction)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for mental health assessment as taught by Shriberg with the system taught by Experton and Gale with the motivation of monitoring mental, psychological, and addiction health in addition to physical health, thereby allowing a more inclusive and well-rounded evaluation of patient health.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Torrance (U.S. Patent Application Publication No. 20200203021) teaches a quality measure analysis system for presenting quality measures, such as those related to MACRA) to a physician.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.F.D./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626